UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6988


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEJUAN MONTRE BROUGHTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever, III,
Chief District Judge. (5:10-cr-00046-D-1; 5:14-cv-00107-D)


Submitted:   November 18, 2014            Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dejuan Montre Broughton, Appellant Pro Se. Brian Scott Meyers,
Assistant United States Attorney, Shailika K. Kotiya, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dejuan Montre Broughton seeks to appeal the district

court’s    order     denying      relief   on    his   28    U.S.C.     § 2255    (2012)

motion.     The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of     appealability.           28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial      showing         of    the   denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,        537    U.S.   322,    336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Broughton has not made the requisite showing.                        Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We     dispense    with    oral     argument      because        the facts and legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3